DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-11 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0041]: Four lines from the end, “contacting column 178” appears to be a typographical error for “contacting column 110.” See line 2 of the paragraph.
[0045]: In line 3, “the air heater 156” appears to be a typographical error for “the air heater 108.” See [0027].
[0061]: In line 2, “first PCD 338” appears to be a typographical error for “first PCD 114.” See [0062].
[0076]: In line 2, “first PCD 338” appears to be a typographical error for “first PCD 114.” See [0077].
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “176” has been used to designate both blowdown ([0037]) and ash flow ([0032]), noting that blowdown appears to be associated with waste water ([0083]) rather than ash.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:
Claim 1: In lines 5 and 7, “Venturi” is capitalized, but in line 6, “venturi” is not. See also claim 8.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: The claim recites, “the flyash” (line 5). There is insufficient antecedent basis for this limitation. For the purposes of examination only, flyash will be interpreted as a first recitation (i.e., without “the”).
Claim 11: The claim recites, “the primary particulate collection device” (line 5). There is insufficient antecedent basis for this limitation. For the purposes of examination only and in view of claim 10, this limitation will be interpreted as “the first particulate collection device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bialkin (US 2012/0237423 A1) in view of Gutperl et al. (WO 2015/113628 A1, hereinafter “Gutperl”), and as evidenced by Self et al. (US 2012/0211421 A1, hereinafter “Self”).
Regarding claim 1, Bialkin discloses a flue gas processing apparatus ([0001]) in which waste water is processed ([0018]) (i.e., waste water processing system) comprising a DFGD reactor (dry flue gas de-sulfurization reactor) 102 ([0018]) in which flue gas flows from an input 151 ([0017]) to an output portion 127 ([0019], middle of second column) (i.e., an upflow contacting column having a flue gas input for receiving flue gas; a flue gas output); and a port for wastewater 153 ([0024]) (i.e., a waste water input). 
Regarding the limitations of “said waste water input being coupled to a fluid injector positioned in a throat of a Venturi portion of said upflow contacting column or in a sidewall of the throat of the verturi portion of said upflow contacting column,” Bialkin teaches a venturi section 157 into which water is injected into and/or above the venturi section 157 ([0023]), wherein a lead line from reference character 157 extends to the throat of the venturi section, so it would have been prima facie obvious for the skilled practitioner to optimize the point of injection of water to a location indicated as a satisfactory location for water injection (i.e., “into . . . the venturi section 157”). 
However, Bialkin does not explicitly disclose (i) flue gas having a temperature of at least 500 degrees F; or (ii) said flue gas having a flue gas velocity exceeding 65 fps in said throat of the Venturi portion of said upflow contacting column at a position where the fluid injector is located.
Regarding (i), Bialkin discloses that the flue gas originates from a boiler 126 ([0016]), and flue gas from a boiler is known in the art to have a temperature of, for example, 400° C (752° F), as evidenced by Self ([0085]) (i.e., at least 500 degrees F).
Regarding (ii), Gutperl discloses a scrubber 18 for removing pollutants from a gas stream (Fig. 1; [0002], [0043]), wherein the scrubber comprises a venturi nozzle or constriction section 24 ([0044]), wherein gas flows upwardly through the scrubber ([0014]), and wherein water is fed by nozzle means 32 near the constriction section ([0045]). Gutperl teaches that gas flow through the constriction section can be as high as 60 m/s ([0027]) (about 197 fps).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Bialkin by providing (ii) flue gas having a flue gas velocity exceeding 65 fps in said throat of the Venturi portion of said upflow contacting column at a position where the fluid injector is located as taught by Gutperl because (1) Bialkin teaches the passing of flue gas through a venturi but does not advise on a flow velocity (Bialkin, claim 3), (2) Bialkin and Gutperl both teach the recycling of particulate ash to an upflow contacting column (Bialkin, [0019]: lines 1-2 of col. 2; Gutperl, [0008], [0027]), (3) prior art was known in which too low a gas velocity allowed a large proportion of recycled particles to sink (Gutperl, [0010]), and a relatively high velocity is advantageous ([0026]), so the skilled practitioner would have been motivated to optimize a gas velocity, (4) Bialkin teaches that an efffective gas velocity is as high as 60 m/s in a constriction or venturi (Gutperl, [0027]), and (5) Bialkin makes obvious the injecting of fluid into a venturi or constriction, as discussed above (Bialkin, [0023]).

Regarding claim 8, Bialkin teaches a cylindrical section above or downstream of the venturi section 157 to which the output portion 127 connects (Fig. 1) (i.e., said upflow contacting column includes a cylindrical portion downstream of said Venturi portion). Gutperl teaches a release of recycled particles at a location where gas velocity is at least 30 m/s ([0027]) (about 98 fps), with recycled particles supplied via return channel 46 ([0047]), just below a cylindrical portion downstream of the constriction (Fig. 1). Gutperl also teaches that a relatively low gas velocity is disadvantageous ([0010]), and that a relatively high velocity is advantageous ([0026]). Therefore, it would have been prima facie obvious to optimize flue gas velocity and provide flue gas above a velocity of at least 30 feet per second in a cylindrical portion downstream of a Venturi portion. See MPEP 2144.05 (II).

Additional Claim Objections
Claims 2-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-7 and 9-11. The concept of a waste water processing system comprising:
an upflow contacting column having a flue gas input for receiving flue gas having a temperature of at least 500 degrees F, a waste water input and a flue gas output, said waste water input being coupled to a fluid injector positioned in a throat of a Venturi portion of said upflow contacting column or in a sidewall of the throat of the vertuni portion of said upflow contacting column, said flue gas having a flue gas velocity exceeding 65 fps in said throat of the Venturi portion of said upflow contacting column at a position where the fluid injector is located (claim 1), 
wherein the flue gas output is coupled to a flue gas duct which directs a flue gas output of an air heater into a particulate collection device (claim 2); or
wherein said system is part of a power plant system including a first particulate collection device used for processing a majority of flue gas present in the power plant system; and
wherein the flue gas output of the upflow contacting column is coupled to a second particulate collection device for processing the flue gas output of the upflow contacting column and through which the majority of flue gas present in the power plant system does not pass (claim 10);
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Bialkin (US 2012/0237423 A1), which discloses a flue gas processing apparatus ([0001]) in which waste water is processed ([0018]) comprising a DFGD reactor  102 ([0018]) in which flue gas flows from an input 151 ([0017]) to an output portion 127 ([0019], middle of second column) (i.e., an upflow contacting column); and a port for wastewater 153 ([0024]) (i.e., a waste water input), wherein the reactor has a venturi section 157 into which water is injected into ([0023]). 
Bialkin does not explicitly disclose flue gas having a flue gas velocity exceeding 65 fps in said throat of a Venturi portion of an upflow contacting column at a position where the fluid injector is located, but Gutperl et al. (WO 2015/113628 A1) makes obvious a gas flow through the constriction or venturi section of up to 60 m/s ([0027]) (about 197 fps).
Regarding claim 2, Bialkin teaches an output portion 127 ([0019]) or flue gas output that connects to a particulate collection device 104 ([0018]), as well as an air heater 127 (Fig. 1). However, the air heater feeds into the reactor 102, so Bialkin does not suggest a flue gas output that is coupled to a flue gas duct which directs a flue gas output of an air heater into a particulate collection device (i.e., an air heater that directly feeds a particulate collection device, noting that the treatment of the flue gas in the reactor does not allow the reactor output to be regarded as identical to the output of the air heater in Bialkin).
Regarding claim 10, since Bialkin teaches that all flue gas flows through PCD 104, Bialkin does not suggest that the reactor 102 is coupled to a second particulate collection device through which the majority of flue gas present in the power plant system does not pass.
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (KR20090083695A) discloses a dry reaction tower 20 for a flue gas desulfurization process (p. 2/4, bottom) having a venturi unit 22 (p. 3/4, line 2) through which gas flows upwardly (p. 2/4, “Hereinafter . . . in which exhaust gas is injected through the exhaust gas duct 12”) and where water is injected by a nozzle 24 (p. 3/4, “Accordingly”), wherein a flow velocity is between 35 and 40 m/sec (p. 3/4, “At this time”) and a residence time is 3 seconds or more (p. 4/4, end of first para.). 
Park et al. (KR101426333B1) discloses an exhaust gas a reactor body 3 (Fig. 1; [0056]) with a venturi unit 2 ([0055]) through which gas flows upwardly (arrows in Fig. 1) wherein a nozzle 61 of a water spray supply device 6 ([0077]) is installed above the venturi unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772